      Case: 1:21-cv-04434 Document #: 1 Filed: 08/19/21 Page 1 of 8 PageID #:1




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION
Karina Mejia on behalf of                   )
herself and all other plaintiffs similarly  )
situated,                                   )
                Plaintiffs,                 )
                                            )
                                            )    Case No.
                v.                          )
BLUE ISLAND PARK DISTRICT                   )
                Defendant.                  )


                    CLASS AND COLLECTIVE ACTION COMPLAINT

        Plaintiff Karina Mejia (“Karina” or “Plaintiff”) on behalf of herself and all other plaintiffs

similarly situated, by and through her attorneys, and for her Class and Collective Action Complaint

against Defendant Blue Island Park District (“Defendant”) states as follows:

                                       Nature of the Action


       1.      Defendant, a public agency, compensates employees for overtime by providing

compensatory time off in lieu of cash overtime payments.

       2.      This compensation scheme is allowed under the Fair Labor Standards Act

(“FLSA”) and Illinois Minimum Wage Law (“IMWL”) for public agencies; however, public

agency employees must receive compensatory time off at a rate of not less than one and one-half

hours for each overtime hour worked.

       3.      The Blue Island Park District violates the law by only providing overtime

 compensatory time off at the rate of one hour for each overtime hour worked, not the required

 one and one-half hours for each overtime hour worked.
       Case: 1:21-cv-04434 Document #: 1 Filed: 08/19/21 Page 2 of 8 PageID #:2




        4.      Additionally, Defendant fails to properly calculate overtime employees work in

 each week, resulting in further underpayments of overtime and/or compensatory time to its

 employees.

                                               Parties

        5.      Plaintiff was an hourly employee for Defendant as an office clerk for the past six

years until recently.

        6.      Defendant Blue Island Park District is a public agency and subdivision of the City

of Blue Island, Illinois.

        7.      Defendant was the Plaintiff’s “employer” as that term is defined by the FLSA. 29

 U.S.C. § 203(d).

        8.      Defendant was the Plaintiff’s “employer” as defined by the IMWL, 820 ILCS §

 105/1; 820 ILCS 105/3(c).

        9.      Plaintiff was Defendant’s “employee” as that term is defined by the FLSA. 29

 U.S.C. §203(e)(1).

        10.     Plaintiff was Defendant’s “employee” as that term is defined by the IMWL. 820

 ILCS 105/3(d).

                                      Jurisdiction and Venue

       11.      This Court has jurisdiction over Plaintiff’s FLSA claims pursuant to 28 U.S.C. §

1331. This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant to 28

U.S.C. § 1367.

       12.      Venue is proper in this Judicial District as all of the events arising out of this case

arose in this Judicial District.




                                                  2
      Case: 1:21-cv-04434 Document #: 1 Filed: 08/19/21 Page 3 of 8 PageID #:3




                                       Factual Allegations

      13.      Plaintiff worked for Defendant within the past three years.

      14.      The FLSA requires employers to pay overtime compensation when non-exempt

hourly employees work over forty hours in a work week.

      15.      In particular, 29 U.S.C. 201, § 207(o)(1) provides, in relevant part:

               “Employees of a public agency … may receive, in accordance with
               this subsection and in lieu of overtime compensation, compensatory
               time off at a rate not less than one and one-half hours for each hour
               of employment for which overtime compensation is required”

      16.      Plaintiff and other employees often worked more than forty hours in numerous

work weeks.

      17.      However, Defendant only provided additional compensatory time when employees

worked more than eighty hours in a two-week pay period.

      18.      Thus, Defendant avoided paying additional compensatory time for overtime

worked by impermissibly balancing two-week periods instead of providing compensatory time

when more than forty hours were worked in a work week.

      19.      Additionally, when Defendant did calculate overtime, it did not provide

compensatory time at a rate of one and-one half hour for each overtime hour worked. Instead,

when Defendant provided compensatory time, it was only at the rate of one hour for each overtime

hour worked.

      20.      This failure results in Plaintiff and others similarly situated being deprived of their

full overtime earnings, in this case additional compensatory time in lieu of cash payment.

      21.      By way of example: During the pay period of March 3, 2019 through March 16,

2019 Karina worked 51.75 hours during the first week of the pay period, and 34 hours during the

second week of the pay period. Thus, she worked 11.75 overtime hours during the pay period and


                                                 3
      Case: 1:21-cv-04434 Document #: 1 Filed: 08/19/21 Page 4 of 8 PageID #:4




should have earned 17.63 hours of compensatory time in lieu of cash overtime payment. However,

Defendant added the two weeks together to equal 85.75 and only gave compensatory time (“CT”)_

of 5.75 hours. Defendant’s unlawful calculations of overtime hours and compensatory time are

reflected directly on timecards created by Defendant. A true and correct copy of these timecards

are attached to this Complaint as Exhibit 1.

      22.      For another example: During the pay period of March 1, 2020 through March 14,

2020 Karina worked 44.5 hours during the first week of the pay period, and 38 hours during the

second week of the pay period. Thus, she worked 4.5 overtime hours during the pay period and

should have earned 6.75 hours of compensatory time in lieu of cash overtime payment. However,

instead, Defendant added the weeks together to equal 82.5 hours and only gave compensatory time

(“CT”) of 2.5 hours. Again, Defendant’s violations are reflected directly on time cards created by

Defendant. A true and correct copy of these time cards are attached to this Complaint as Exhibit

2.

      23.      Plaintiff, and similarly situated employees, were not exempt from the overtime

provisions of the FLSA or the IMWL.

      24.      Defendant’s scheme deprives employees from receiving all earned compensatory

time and/or overtime wages owed to them.

                      CLASS AND COLLECTIVE ACTION ALLEGATIONS

      25.      Plaintiff seeks to maintain this suit as a Collective pursuant to 29 U.S.C. §216(b)

and as a Class pursuant to Fed. R. Civ. P. 23 on behalf of herself and all other non-exempt

employees who were not fully compensated for overtime hours worked.

      26.      Plaintiff and asserted members of the Collective and Class are similarly situated

because, inter alia, they did not receive all compensatory time and/or overtime owed to them for



                                                4
         Case: 1:21-cv-04434 Document #: 1 Filed: 08/19/21 Page 5 of 8 PageID #:5




working over forty hours in a work week at the required overtime rate of one and one-half hours

for each overtime hour worked and had such rights undermined and neglected by Defendant’s

unlawful practices and policies.

         27.    Defendant has encouraged, permitted, and required the Class and Collective to

work without required overtime compensation of one and one-half times the regular rate of pay.

         28.    Defendant has known that Plaintiff and other members of the Class and Collective

have been deprived of required overtime compensation. Nonetheless, Defendant has operated

under a scheme to deny the Plaintiff and the Class and Collective the required compensation of

one and one-half hours of compensation time in lieu of cash payment for work in excess of 40

hours.

         29.    There are estimated to be dozens of other current and former employees within the

asserted collective and class for this action during the material time who are similarly situated to

Plaintiff. With such numbers of similar claims for unpaid compensation, a class action is superior

procedure for adjudicating such claims. Plaintiff request that the Court authorize and supervise

notice to the members of the asserted classes so that all claims may be resolved efficiently in a

single proceeding.

         30.    The records, if any, should be in the custody or control of Defendant’s concerning

the members of the asserted class, the number of hours actually worked by Plaintiff and all other

similarly situated employees, and the compensation actually paid, or not paid, to such employees.

         31.    Plaintiff will fairly and adequately protect the interests of each proposed class

member and have retained counsel that is experienced in class actions and employment litigation.

Plaintiff has no interest that is contrary to, or in conflict with, members of the class.

                         COUNT I - FAIR LABOR STANDARDS ACT
                          (Plaintiff Individually and on Behalf of All


                                                   5
      Case: 1:21-cv-04434 Document #: 1 Filed: 08/19/21 Page 6 of 8 PageID #:6




        Similarly Situated Employees Pursuant to 29 U.S.C. §216 against Defendant)

      32.      The Plaintiffs re-allege and incorporate by reference paragraphs 1 through 31 of

this Complaint as is fully set forth herein.

      33.      Under the FLSA, Plaintiff and the Collective were entitled to receive one and one-

half-hours in compensatory time for each overtime hour worked.

      34.      The proper overtime rate for compensatory time in lieu of cash overtime is one and

one-half hour for every overtime hour worked.

      35.      Defendant failed to compensate the Collective at the proper overtime rate for all the

work they performed in excess of 40 hours per week in violation of the FLSA.

      36.      Upon information and belief, Defendant’s practices were not based upon Defendant’s

review of any policy or publication of the United States Department of Labor and therefore were

willful and deliberate.

       37.     Due to Defendant’s violations of the FLSA, the FLSA Class is entitled to recover

 from Defendant their unpaid compensation, liquidated damages, reasonable attorney’s fees, and

 the costs of this action, pursuant to 29 U.S.C.§216(b).

       WHEREFORE, the Plaintiff requests the following relief, individually and on behalf of

similarly situated employees:

       A.      A declaratory judgement that Defendant violated the wage provisions of the FLSA

               as to the Plaintiff and similarly situated employees;

       B.      A declaratory judgment that Defendant’s violations of the FLSA was willful;

       B.      Unpaid compensation;

       B.      An additional amount equal as liquidated damages;

       C.      Prejudgment interest;



                                                 6
       Case: 1:21-cv-04434 Document #: 1 Filed: 08/19/21 Page 7 of 8 PageID #:7




        D.      Reasonable attorneys’ fees, and costs and disbursements of this action, pursuant to

                29 U.S.C. § 216(b); and

        E.      Such other and further relief as this Court deems appropriate and just.

                     COUNT II - ILLINOIS MINIMUM WAGE LAW
                        (Plaintiff Individually and on Behalf of All
     Similarly Situated Employees Pursuant to Fed. R. Civ. Pro 23 against Defendant)

        38.     Plaintiff hereby alleges and incorporates Paragraph 1 through 37 of this Complaint,

 as is fully set forth herein.

        39.     This count arises from Defendant’s violation of the overtime compensation

 provisions of the IMWL, 820 ILCS § 105/1 et seq.

        40.     Under the IMWL, Defendant was and remains obligated to compensate Plaintiff,

 and similarly situated employees, for all hours worked in excess of 40 hours in any individual

 work week at a rate of one and one-half hour of compensatory time for each overtime hour

 worked.

        41.     Plaintiff was regularly permitted, encouraged and/or required to work in excess of

 40 hours per week but was not compensated at the required overtime rates.

        42.     By failing to pay overtime compensation due to Plaintiff, Defendant willfully,

 knowingly and/or recklessly violated the IMWL.

        43.     As a result of Defendant’s policy and practices, Plaintiff and similarly situated

 employees have been damaged in that they have not received wages or compensatory time due to

 them pursuant to the IMWL.

        WHEREFORE, Plaintiff requests the following relief individually and on behalf of

similarly situated employees:

        A.      A Declaratory Judgement that Defendant violated the wage provisions of the

                IMWL as to the Plaintiffs and similarly situated employees;

                                                 7
      Case: 1:21-cv-04434 Document #: 1 Filed: 08/19/21 Page 8 of 8 PageID #:8




       B.      A declaratory judgement that Defendant’s violations of the IMWL were willful;

       C.      Unpaid compensation;

       D.      A judgment of punitive damages, including treble damages and statutory interest of

               5% per month, as provided by IMWL;

       E.      A judgement of reasonable attorney’s fees and costs incurred in filing this action;

               and

       F.      Such other and further relief as this Court deems appropriate and just.

                                DEMAND FOR JURY TRIAL

       Plaintiffs demand a trial by jury on all questions of fact raised by this Complaint, including

FLSA claims.


Dated: August 19, 2021                               Respectfully Submitted,

                                                     By: /s/ John Kunze
                                                     One of the Attorneys for the Plaintiff

John Kunze
Fish Potter Bolaños, PC
200 E 5th Ave Suite 123
Naperville, IL 60563
(630)355-7590
(fax) (630)778-0400

Patrick Cowlin
Fish Potter Bolaños, PC
111 East Wacker Drive, Suite 2600
Chicago, Illinois 60601
(312)861-1800
(fax) (312)861-3009




                                                 8
